Exhibit 10.1
AMENDMENT N° 9
TO THE
AIRCRAFT PURCHASE AGREEMENT
Dated as of June 20, 2007
BETWEEN
AIRBUS S. A. S.
as Seller
AND
AYR FREIGHTER LLC
as Buyer

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 1  





--------------------------------------------------------------------------------



 



AMENDMENT N° 9 TO THE
AIRCRAFT PURCHASE AGREEMENT
This Amendment Nº9 (“Amendment N°9”) dated June 2, 2010 is made between
AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 rond-point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),
and
AYR FREIGHTER LLC, a limited liability company organized and existing under the
laws of the State of Delaware (hereinafter referred to as the “Buyer”),
WHEREAS:

A)   the Buyer and the Seller have entered into a purchase agreement dated
June 20th, 2007 which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of fifteen (15) A330-200 Freighter aircraft (the
“Freighter Aircraft”) (the “Purchase Agreement”),

B)   the parties amended the Purchase Agreement to incorporate the new Pratt and
Whitney 4170 Propulsion Systems as set out in the amendment to the Purchase
Agreement dated as of November 6th 2007 (“Amendment Nº 1”).

C)   the parties amended the Purchase Agreement to (i) convert five
(5) Freighter Aircraft into A330-200 Airbus aircraft type (the “A330-200
Aircraft”), (ii) to modify certain Scheduled Delivery Months of the Freighter
Aircraft, and (iii) to cancel three (3) Freighter Aircraft as set as set out in
the amendment to the Purchase Agreement dated July 31st 2008 (“Amendment Nº 2”).

D)   the parties amended the Purchase Agreement to modify the Scheduled Delivery
Month for certain Aircraft as set out in amendment to the Purchase Agreement
dated September 30th 2008 (“Amendment Nº 3”).

E)   the parties amended the Purchase Agreement to, amongst other things, modify
the Scheduled Delivery Month for certain Aircraft, as set out in the amendment
to the Purchase Agreement dated February 24th 2009 (“Amendment Nº 4”).

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 2  





--------------------------------------------------------------------------------



 



F)   the parties amended the Purchase Agreement to provide for the terms under
which the Buyer engaged in a purchase and lease back transaction, as set out in
the amendment to the Purchase Agreement dated April 17th 2009 (“Amendment Nº5”).

G)   the parties amended the Purchase Agreement to modify the Scheduled Delivery
Month for Aircraft with rank 4 and to modify the Conversion Notice deadline for
certain Aircraft, as set out in the amendment to the Purchase Agreement dated
July 28th 2009 (“Amendment Nº6”).

H)   the parties amended the Purchase Agreement to provide for the terms under
with the Buyer shall engage in a purchase and lease back transaction involving
an aircraft which is the subject of a purchase agreement between the Seller and
another customer, as set out in the amendment to the Purchase Agreement dated
October 2, 2009 (“ Amendment Nº7”).

I)   the Buyer exercised its right under the Agreement to convert the A330-200
Freighter Aircraft with ranks 9, 10, 11 and 12 to A330-200 Aircraft by written
notice received by the Seller on October 27, 2009.

J)   the parties amended the Purchase Agreement to modify the Scheduled Delivery
Month for certain Aircraft and provide for the terms and conditions to support
the Buyer in the placement of certain Aircraft, as set out in the amendment to
the Purchase Agreement dated December 26th, 2009 (“Amendment Nº 8”).

K)   the parties have agreed to modify the Scheduled Delivery Month for certain
Aircraft under the terms and conditions set forth hereunder.

The Purchase Agreement together with the Amendment N°1, Amendment N°2, Amendment
N°3, Amendment N°4, Amendment Nº 5, Amendment Nº6, Amendment Nº7 and Amendment
Nº8 shall be referred to as the “Agreement”.
In this Amendment N°9, capitalised terms (other than as defined herein) used
shall have the meaning ascribed to them in the Agreement.
THEREFORE, IT IS AGREED:

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 3  





--------------------------------------------------------------------------------



 



1. Schedule 1 to the Agreement Delivery Schedule

1.1   At request of the Buyer ´s lessee, the parties hereby agree that the
Aircraft with rank 5 (CAC ID 264222) scheduled for Delivery in April 2011 is
hereby rescheduled for Delivery in March 2011.

1.2   The parties agree that, in order to reflect the amendments described in
Clause 1.1 herein, Clause 3 of Schedule 1 of the Agreement shall be deleted in
its entirety and replaced by the following:

    QUOTE

      Clause 3. Delivery Schedule

                  Aircraft               Scheduled Delivery CAC ID   Rank  
Aircraft type   Month
264217
    1     A330-200 Freighter Aircraft   August 2010
 
               
264219
    3     A330-200 Freighter Aircraft   October 2010
 
               
264218
    2     A330-200 Aircraft   February 2011
 
               
264220
    4     A330-200 Freighter Aircraft   July 2011
 
               
264222
    5     A330-200 Aircraft   March 2011
 
               
264223
    6     A330-200 Aircraft   May 2011
 
               
264224
    7     A330-200 Aircraft   July 2011
 
               
264227
    9     A330-200 Aircraft   September 2011
 
               
264228
    10     A330-200 Aircraft   December 2011
 
               
264230
    11     A330-200 Aircraft   April 2012

    UNQUOTE

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 4  





--------------------------------------------------------------------------------



 



2. Predelivery Payments

2.1   The Buyer will make Predelivery Payments with respect to each Aircraft the
Delivery of which is rescheduled pursuant to Clause 1.1 hereof (each, a
“Rescheduled Aircraft”) pursuant to Clause 5 of the Agreement based on the
revised Scheduled Delivery Months of such Rescheduled Aircraft, except as
provided for in Paragraph 2.2 below.

2.2   Any Predelivery Payments with respect to each Aircraft falling due prior
to the date hereof by virtue of the rescheduling contemplated herein, but not
paid by the Buyer prior to the date hereof, shall be paid within 5 Business Days
after signature hereof.

3. SCN List for the SAA Aircraft

3.1   The SAA Aircraft, as defined in Amendment Nº 8 to the Agreement, will be
delivered with SCN list in Appendix 1 to this Amd. With respect to the SAA
Aircraft, such Appendix 1 shall delete and supersede any previous SCN list
agreed by the Parties.

3.2   With respect to the SAA Aircraft only, Clause 3.1.3 as set out in
Schedule 1 to the Agreement and as amended by Amendment Nº 2 to the Agreement ,
is hereby deleted and replaced with the following:

QUOTE

3.1.3   Base Price of the Airframe for the SAA Aircraft:       The Base Price of
the SAA Aircraft Airframe is the sum of the Base Prices set forth below in
(i) and (ii):

  (i)   the Base Price of the Airframe of the SAA Aircraft, as defined in the
Standard Specification (excluding Buyer Furnished Equipment, Propulsion Systems
and SCNs), at delivery conditions prevailing in January 2006,         US$ [***]
(US dollars — [***])     (ii)   the Base Prices of all SCNs at delivery
conditions prevailing in January 2006,         US $[***]
(US dollars — [***])

UNQUOTE
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 5  





--------------------------------------------------------------------------------



 



4. Miscellaneous

4.1   This Amendment N°9, contains the entire agreement between the parties in
relation to the subject matter hereof and supersedes any previous
understandings, commitments and/or representations whatsoever oral or written to
the extent it relates to the subject matter hereof.

4.2   In the event of any inconsistencies between the terms of the Agreement,
including its Exhibits and Letter Agreements and this Amendment N°9, this
Amendment N°9 shall prevail to the extent of such inconsistency.

4.3   The Agreement including its Exhibits and Letter Agreements shall be deemed
amended and supplemented to the extent herein provided and as so amended and
supplemented shall remain in full force and effect.

4.4   This Amendment N° 9 shall not be modified or varied except by an
instrument in writing executed by both parties or by their duly authorised
representatives.

4.5   Clauses 22.2 (Notices), 22.3 (Waiver), 22.6 (Interpretation and Law) 22.4
(International Supply Contract), 22.13 (Language), 22.15 (Counterparts) and 22.9
(Confidentiality) of the Agreement shall apply to this Amendment N°9 mutatis
mutandis as if set out in full herein.

4.6   The parties hereby agree that this Amendment N°9 shall enter into full
force and effect from the date mentioned here above.

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 6  





--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Amendment Nº9 to the Seller.

              Agreed and Accepted   Agreed and Accepted   For and on behalf of  
For and on behalf of
 
            AYR FREIGHTER LLC   AIRBUS S.A.S.
 
           
BY:
  Ron Wainshal   BY:   Christophe Mourey
ITS:
  Manager   ITS:   Senior Vice President Contracts
DATE:
  May 31, 2010   DATE:   May 31, 2010

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 7  





--------------------------------------------------------------------------------



 



APPENDIX 1
A330-200 AIRCRAFT
SPECIFICATION CHANGE NOTICES
[***]
Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

        Reference: CT0901150
AYR Freighter LLC — Amendment No. 9   Page 8  

